DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 24, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub. No. 2016/0200150) in view of Sakamoto (US Pat. No. 5,820,711).
Regarding claim 1, Yamamoto teaches a pneumatic tire (claim term “heavy-duty” fails to structurally limit the claimed article) where the size of the tire is not specifically limited, with a specific embodiment having a tire size of LT265/75R16 (paragraph [0111]), thus having a section width of less than or equal to 335 mm, a toroidal carcass 12 extending between bead portions through a tread portion and sidewall portions, where the carcass comprises a carcass ply 38 comprising a main portion 38a extending between bead cores each disposed in a respective one of the bead portions through the tread portion and the sidewall portions, and a turn-up portion 38b turned up around each bead core of each bead portion from axially inside of the tire to outside of the tire and extending to a radially outer end thereof, a belt layer 14 disposed radially outward of the carcass in the tread portion, a sidewall rubber 6 defining an outer profile of each sidewall portion, and an integrated chafer rubber 20 and clinch rubber 8 (taken to be the claimed chafer rubber) (paragraphs [0038]-[0051]; figures 1 and 4), as well as teaching a reference line L1 along which are thicknesses Te the total bead thickness, Tc1 the thickness of the clinch 8, Tf1 the thickness of the filler 24, and Ta1 the thickness of the clinch and filler combined (paragraph [0065]; figure 4), where the ratio Ta1/Te is greater than 0.4 (paragraph [0069]) and the ratio Tf1/Tc1 is preferably greater than or equal to 0.3, and preferably not greater than 3 (paragraph [0072]), with specific embodiments having a chafer rubber thickness of 3, 4, and 5 mm compared to a bead thickness of 12 mm (paragraph [0115], table 2, examples 5-8; figure 4), resulting in specific embodiments having a Tc1/Te percentage of 25-41.7%, and the thickness percentage at the radially inner end of the sidewall rubber (the claimed location for the measurement of chafer and bead thickness) has a slightly higher ratio as compared to the Tc1/Te ratio, therefore given the disclosed range and the claimed position Yamamoto teaches an overlapping range of the claimed chafer rubber thickness to bead thickness at the radially inner end of the sidewall rubber. Further, measuring along the 
Regarding claim 3, Yamamoto teaches that the chafer comprises a bead toe portion, a bead base portion, and a bead heel portion (figure 4), and each bead core 34 (paragraph [0043]) has a bead reference portion which is located radially innermost, and an axial distance from the bead toe is an a range of from 30% to 40% of an axial distance between the bead to and bead heel (figure 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Sakamoto as applied to claim 1 above, and further in view of Tanaka (US Pub. No. 2017/0015145).
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Sakamoto as applied to claim 1 above, and further in view of Kleffmann (DE 102013103026; machine translation relied upon).
Regarding claim 4, Yamamoto (combined) does not specifically disclose that the carcass cords are steel having a cord diameter of from 0.6 to 0.8 mm. Kleffmann teaches the use of steel carcass cords having a diameter of 0.2 mm to 1.5 mm (abstract), overlapping the claimed range. It would have been obvious for one of ordinary skill in the art to use a carcass cord material and diameter as taught by Kleffmann in the tire of Yamamoto (combined) as a known carcass cord material and diameter with the predictable result of having a functional tire. It is noted that applicant has not established a criticality for the diameter of the carcass cords for at least the reason that no evidence has been submitted at either of the endpoints of the range, nor below the range.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Sakamoto and Kleffmann as applied to claim 4 above, and further in view of Duval (US Pat. No. 2012/0067487).
Regarding claim 5, Yamamoto (combined) does not specifically disclose the end count of the steel carcass cords. Duval teaches the use of 3 to 8 ends per cm (15 to 40 ends per 50 mm) (paragraph [0077]), overlapping the claimed range. It would have been obvious to one of ordinary skill in the art to use an end count for a carcass layer as taught by Duval in the tire of Yamamoto (combined) as a known .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Sakamoto as applied to claim 1 above, and further in view of Hodges (US Pat. No. 5,526,863).
Regarding claim 6, Yamamoto does not specifically disclose the use of a cushion rubber, but such a rubber is extremely well known and conventional, as is shown, e.g., by Hodges (see figure 1, cushion rubber 84) and would have been obvious to use in order to achieve the conventional benefit of holding up the belt layers with the predictable result of holding up the belt layers. The combination of Yamamoto in view of Sakamoto and Hodges would have the cushion rubber extending to a radially inner end which is located radially inwardly of the radially outer end of the turnup portion, because the radially inner end of the cushion rubber extends axially outwardly from the belt, and the radially outer end of the turnup portion extends under the belt.
Regarding claim 7, Sakamoto teaches that the radially outer end of the apex rubber is up to 0.50 times the section height (column 3, lines 16-18; figure 4), and Hodges teaches that the cushion rubber extends to a height of about 80% of the section height (figure 1), therefore the combination set out above teaches a radial distance of about 30%, falling within the claimed range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 10, 2021


/JUSTIN R FISCHER/               Primary Examiner, Art Unit 1749